          Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 1 of 8. PageID #: 2575




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    MILDRED FELICIANO,                                       )        CASE NO. 1:20-cv-753
                                                             )
                                                             )
                             PLAINTIFF,                      )        JUDGE SARA LIOI
                                                             )
    vs.                                                      )        MEMORANDUM OPINION
                                                             )
    COMMISSIONER OF SOCIAL SECURITY,                         )
                                                             )
                                                             )
                             DEFENDANT.                      )


          Before the Court is the Report and Recommendation of Magistrate Judge Carmen E.

Henderson (Doc. No. 22) with respect to plaintiff’s complaint for judicial review of defendant’s

denial of her application for Disability Insurance Benefits (“DIB”). Plaintiff Mildred Feliciano

(“Feliciano” or “plaintiff”) filed objections to the R&R (Doc. No. 23) and defendant Commissioner

of Social Security (“Commissioner” or “defendant”) filed a response to the objections (Doc. No.

241). Upon de novo review and for the reasons set forth below, the Court hereby overrules

plaintiff’s objections, accepts the R&R, and affirms the Commissioner’s denial of DIB benefits.




1
 Defendant’s response adds nothing to the analysis, as it merely “stands on the merits of its [original] brief[.]” (Doc.
No. 24 at 1.)
       Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 2 of 8. PageID #: 2576




I.       BACKGROUND

         Feliciano applied for DIB on August 17, 2016, alleging a disability onset date of June 10,

2016 and claiming limitation of her ability to work due to diabetes, internal shingles, stroke,

hypertension, and problems with hands. (Doc. No. 15, Transcript at 195, 235.2) The application

was denied both initially and upon reconsideration. Feliciano requested a hearing before an

Administrative Law Judge (“ALJ”), which was conducted on November 15, 2018. On February

27, 2019, the ALJ issued a decision finding that Feliciano was not disabled. (Id. at 18–28.) On

February 12, 2020, the Appeals Council denied further review, rendering the ALJ’s decision final.

(Id. at 1–3.)

         On April 7, 2020, Feliciano filed this case requesting judicial review. On June 28, 2021,

the magistrate judge Henderson issued her R&R recommending that the Commissioner’s decision

be affirmed. Feliciano objects.


II.      DISCUSSION

         A.       Standard of Review

         This Court’s review of the magistrate judge’s R&R is governed by 28 U.S.C. § 636(b),

which requires a de novo decision as to those portions of the R&R to which objection is made.

“An ‘objection’ that does nothing more than state a disagreement with a magistrate’s suggested

resolution, or simply summarizes what has been presented before, is not an ‘objection’ as that term

is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004); see also

Fed. R. Civ. P. 72(b)(3) (“[t]he district judge must determine de novo any part of the magistrate


2
  Page number references to the administrative transcript (Doc. No. 15) are to the bates numbers applied to the lower
right-hand corner of each page. All other page number references herein are to the consecutive page numbers applied
to individual documents by the Court’s electronic filing system.
                                                         2
      Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 3 of 8. PageID #: 2577




judge’s disposition that has been properly objected to[]”); Local Rule 72.3(b) (any objecting party

shall file “written objections which shall specifically identify the portions of the proposed findings,

recommendations, or report to which objection is made and the basis for such objections[]”).

       Judicial review is limited to a determination of whether the ALJ applied the correct legal

standards and whether there is “substantial evidence” in the record as a whole to support the

decision. 42 U.S.C. § 405(g); Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir.

2005). “Substantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). If there is substantial

evidence to support the defendant’s decision, it must be affirmed even if the reviewing court might

have resolved any issues of fact differently and even if the record could also support a decision in

plaintiff’s favor. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986);

Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001) (“The findings of the Commissioner are not

subject to reversal merely because there exists in the record substantial evidence to support a

different conclusion.”) (citations omitted).

       B.      Analysis

       Feliciano raises four objections to the R&R, arguing that each constitutes harmful,

reversible error: (1) failing to consider the effects of her breast cancer diagnosis as severe

impairments (Doc. No. 23 at 1–2); (2) failing to consider the totality of the medical records,

especially the records after the review by the State Agency (id. at 2); (3) failing to include

additional restrictions based on plaintiff’s fatigue, low energy, poor concentration, and additional

difficulty using her arm after breast surgery (id. at 3); and (4) failing to address the ALJ’s reliance
                                                  3
         Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 4 of 8. PageID #: 2578




upon the obsolete opinions of the State Agency reviewing ophthalmologist and pulmonologist

(id.).

         Feliciano’s objections are completely bereft of any supporting case law and/or regulations

in support of her arguments; additionally, they contain very little by way of reference to the record.

She merely states, in conclusory fashion, her disagreement with the R&R and with the ALJ’s

decision and asks this Court to overrule the R&R “[f]or the reason set forth in these Objections,

the Brief on the Merits, and Plaintiff’s Reply Brief[.]” (Doc. No. 23 at 4.) Although these are

arguably not proper objections, thus allowing the Court to overrule the objections for this reason

alone, the Court will nonetheless address them briefly.


         Objection No. 1: Failure to consider the severe impairments caused by Feliciano’s
         breast cancer diagnosis

         Criticizing the R&R for quoting the ALJ’s “boilerplate language that he considered all of

[her] impairments[]” (id. at 1), Feliciano argues that if the effects of her breast cancer diagnosis

and treatment (including problems with her upper extremity) had been included in the residual

functional capacity (“RFC”) assessment (as she claims they should have been), she would have

been limited to simple routine tasks and/or occasional handling and fingering, rather than the

frequent handling and fingering bilateral found by the ALJ and, therefore, would have been unable

to perform her past relevant work.

         Feliciano’s objection does not point to any part of the record that would support her

assertion of additional limitations resulting from her breast cancer, let alone “severe” impairments.

The ALJ relied upon Exhibit 30F (Doc. No. 15 at 2227–2304) and Exhibit 31F (id. at 2305–2378),

which were medical records from the Cleveland Clinic Foundation encompassing the period of

September 8, 2018 to November 12, 2018, to conclude that “the record does not indicate that the
                                                  4
       Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 5 of 8. PageID #: 2579




claimant’s breast cancer has lasted or is expected to last 12 months.” (Id. at 20.) Feliciano claims

that this is “speculation as the ALJ’s decision was issued less than six months after the diagnosis.”

(Id. at 1.)3 Even if that is taken as true, Feliciano’s objection points to nothing in the record to

objectively support her subjective statements that she suffered from severe upper extremity

problems as a result of her breast cancer and its treatment.

         Feliciano was diagnosed with breast cancer on September 25, 2018 (R&R at 9) and

underwent a right lumpectomy with sentinel lymph node biopsy (SLNB) on October 1, 2018 (id.),

followed by radiation, which occurred after November 8, 2018 (see Doc. No. 15, Exhibit 32F at

2403). The medical records encompass up to and including the radiation simulation, but not the

actual radiation treatments, which presumably did occur.

         In her original brief filed in this case, Feliciano criticized the ALJ for not considering her

breast cancer diagnosis and follow-up treatments as an “additional impairment,” asserting that “the

surgery and radiation were causing problems including a limited range of motion of her effected

[sic] arm.” (Doc. No. 17, Brief of Plaintiff at 14 (citing Doc. No. 15 at 2398) (emphasis added).)

The medical record cited by Feliciano in her brief is from an encounter on October 24, 2018 (before

radiation treatments began), when she reported ongoing discomfort and limitation of range of

motion in her right arm following her breast cancer surgery on October 1, 2018. (See also Doc.

No. 15 at 2392.) The doctor’s notes confirm that, on physical exam, there was “[m]ildly restricted

ROM [range of motion] with extension of RUE [right upper extremity].” (Id. at 2394.)



3
 In her objection, Feliciano also asserts that she testified at the hearing before the ALJ on November 15, 2018 that
“she was undergoing treatment for her breast cancer.” (Doc. No. 23 at 1 (citing Doc. No. 15 at 44).) But the entirety
of her testimony was: “I’m also taking treatments.” (Doc. No. 15 at 44.) That is hardly evidence sufficient to support
anything other than her assertion that her breast cancer treatment was ongoing at the time of the hearing. There is no
nexus between that simple statement and her claims of additional impairments allegedly relating to her breast cancer
diagnosis and treatment.
                                                          5
      Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 6 of 8. PageID #: 2580




       Even if the ALJ had explicitly considered or noted this range of motion restriction, which

he appears not to have done, there is no reason to believe that, in light of the record evidence, he

would have found the restriction to be “severe.” Therefore, failure to consider and/or factor into

the RFC any “additional impairments” allegedly caused by Feliciano’s then-recent breast cancer

diagnosis and treatment was not reversible error.

       This objection is overruled.


       Objection No. 2: Failure to consider the totality of the medical records

       Feliciano next objects to the R&R’s finding that the ALJ’s determination of no severe

mental impairments is supported by the record. She argues that the ALJ failed to address her

depression and anxiety, which had more than minimal effect on her ability to work, and which was

reflected in certain treatment notes. (Doc. No. 23 at 2 (citing Doc. No. 15 at 2121–2124; 2159–

2174; 2398).)

       According to Feliciano, the ALJ cited only records prior to her open-heart surgery in

August 2017 and her breast cancer diagnosis in September 2018. But that is not true. The ALJ

cited records post-heart surgery, starting with Exhibit 19F (Doc. No. 15 at 1372–2398) and

concluding with Exhibit 31F (id. at 2305–2378). None of these records reflect mental impairments

that would limit Feliciano’s ability to work, as correctly found by the ALJ. Feliciano fails to cite

to any omitted record evidence to support her claim of significantly limiting mental impairments.

       While it is true, as Feliciano also notes, that the ALJ gave great weight to the State Agency

psychological consultant whose report was made on April 3, 2017 (see id. at 22; see also id. at

102–118), the ALJ further properly concluded that the consultant’s opinion was “consistent with

the claimant’s lack of treatment for mental impairments for a majority of the relevant period as

                                                 6
      Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 7 of 8. PageID #: 2581




well as largely unremarkable mental status examinations.” (Id.) Again, Feliciano fails to direct the

Court to any omitted record evidence that would support a contrary conclusion.

       This objection is overruled.


       Objection No. 3: Failure to include additional restrictions

       Feliciano argues that she provided more than de minimis proof that she has additional

severe restrictions based on fatigue, low energy, poor concentration, and additional difficulty using

her arm after her breast surgery. (Doc. No. 23 at 3.) Yet she fails to point to record evidence in

support of this assertions.

       Feliciano also argues that she has a history of multiple hospitalizations, which have caused

her to miss work. She points out that the vocational expert who testified at the hearing stated that

no job could be maintained by a person who missed work two times per month (id. (citing Doc.

No. 15 at 74)), yet the ALJ failed to include this limitation in the RFC. (Id.)

       What seems clear from the record is that Feliciano had heart surgery in August 2017 and

breast cancer surgery followed by radiation in September through November or December of 2018.

Presumably she was absent from work at those times. But Feliciano fails to point to any other

record evidence, much less any that would suggest she was, and would continue to be, absent from

work two times per month. Plaintiff’s conclusory assertions concerning this issue are insufficient;

she must point to record evidence that the ALJ failed to consider.

       This objection is overruled.




                                                  7
       Case: 1:20-cv-00753-SL Doc #: 25 Filed: 08/23/21 8 of 8. PageID #: 2582




       Objection No. 4: Failure to address the ALJ’s reliance upon obsolete medical opinions

       Finally, Feliciano criticizes the R&R’s failure to address her argument that the ALJ’s

reliance upon the State Agency reviewing ophthalmologist and pulmonologist was in error because

their opinions were obsolete and could not have incorporated records demonstrating that her

condition had deteriorated. (Doc. No. 23 at 3.) She claims the ALJ “relied on these obsolete

findings in making his RFC [determination].” (Id.)

       But Feliciano misreads the ALJ’s decision. Rather than relying on these consultants (who

conducted their reviews in November 2018 and January 2017), the ALJ assigned their medical

opinions only “partial weight[]” because neither consultant had the “opportunity to examine the

claimant or review the additional medical evidence received at the hearing level.” (Doc. No. 15 at

26.)

       This objection is overruled.


III.   CONCLUSION

       For the reasons discussed above, Feliciano’s objections are overruled, and the R&R is

accepted. Because the Commissioner’s decision was supported by substantial evidence, it is

affirmed. This case is closed.



       IT IS SO ORDERED.

 Dated: August 23, 2021
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                8
